DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9, 11 and 13-19 are currently pending. Claims 10 and 12 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 has been considered by the examiner.

Allowable Subject Matter
Claims  1-9, 11 and 13-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 1, 15 and 19,
	The prior art of record teaches:
A computer system/program product, operating according to a method, for managing relationships between persons and physical objects based on identifiers, the computer system/program/method comprising:
one or more processors, one or more computer readable tangible storage devices, and program instructions stored on at least one of the one or more computer readable tangible storage devices for execution by at least one of the one or more processors, the program instructions executable to:
configure a user device to be capable of interacting with each of a first database and a second database, wherein the first database stores pairs of object identifiers and person identifiers, wherein the object identifiers identify respective ones of the physical objects and the person identifiers identify respective ones of persons having relationships to the respective ones of the physical objects, wherein the second database stores pairs of object identifiers and digital fingerprints derived from physical fingerprints of the objects;
verify, by interacting with the second database, that a given object of the physical objects is a genuine object, based on a given object identifier of the given object and a digital fingerprint detected from a physical fingerprint of the given object; and
request, via the first database, a transfer of a given relationship from a first person to a second person with respect to the given object, based on the given object identifier and a person identifier of the second person.
The prior art of record fails to further teach that the program instructions are executable to:
perform preparatory steps, wherein the program instructions for preparatory steps are executable to:
associate the physical objects with respective ones of the object identifiers;
obtain the digital fingerprints from respective ones of the physical fingerprints of the physical objects;
on the first database, store the object identifiers and the person identifiers, so as for the person identifiers to be associated with the respective ones of the object identifiers in the first database, a respective one of the person identifiers identifying a person as currently known to have a relationship to a respective one of the physical objects; and
on the second database, store the object identifiers and the digital fingerprints, so as for the digital fingerprints to be associated with the respective ones of the object identifiers; and
wherein the preparatory steps are performed using a computerized system of a manufacturer of the physical objects, wherein each of the first database and the second database is an external database, distinct from the computerized system but in data communication with the computerized system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ALJAWHARI (U.S. Publication 2017/0262862) teaches transforming physical characteristics into digital traits; paragraph [0062] teaches, “The creation, collection and collation of characteristics is going to involve different processes such as writing and transformation into digital representations of the characteristic, the entry of the characteristic into a device which immediately or later transfers the digital representation of the characteristic to a server and associated memory for storage and collation, the automatic generation of a characteristic by machines and computer devices as the source product and any other forms of the product are processed, transported, moved, stored, labelled, packaged and any of numerous actions by that machine and/or computer device.”

SHAKEDD (U.S. Publication 2021/0020012) teaches in paragraph [0399], the transaction of transferring ownership of the particular tag from a device associated with a first owner ID, to a second owner ID; and further, “By way of example, a transaction transferring ownership of ID tag 1100 by virtue of a sale of electronically tagged good 23300 from a first owner 23100 to a second owner 23200 may occur. Upon occurrence of such a transaction, processor 23004 may receive an ownership transfer notification from device 23204 that identifies the second owner ID 23202 for association with ID tag 1100.”


DULUDE (U.S. PATENT 6,310,966) teaches in claim 6, a registration section configured to register a user by receiving a registration set of physical characteristics of the user at a biometric input device, generating registration biometric data corresponding to the registration set of physical characteristics, generating a biometric certificate from the registration biometric data, user input data, a public key of the user, and a digital signature, and storing the biometric certificate in a biometric database.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689